Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to Amendment and Remarks & Terminal Disclaimer concurrently filed on 02/08/2022 regarding patent application 16/978,497 filed on 09/04/2020.  The Terminal Disclaimer has been approved and recorded.  Claims 1 – 14 were originally filed in the application.  No claim has been cancelled and/or added in the Amendment.  Claims 1 – 14 remain pending in the application.

Reasons for Allowance
2.	Claims 1 – 14 are allowed over the prior art of record.   An examiner's statement of reasons for allowance is given in the following: 
	Claims 1 – 14 are allowed because the prior art does not teach or fairly suggest the following subject matter:
An alternating current (AC) charging device for a motor vehicle, the AC charging device comprising: a neutral conductor; a phase conductor; a rectifier; wherein the neutral conductor and the phase conductor are connected to the rectifier; a smoothing capacitor electrically connected to the rectifier; a main connection; a precharge circuit arranged between the main connection and the smoothing capacitor, the precharge circuit precharging the smoothing capacitor; and a second phase conductor electrically connected to the phase conductor by a cross-connection line; where the precharge circuit is disposed in the neutral conductor as recited in independent Claim 1;
A method for operating an alternating current (AC) charging device for a motor vehicle, the method comprising: opening a mains disconnection contactor of the AC charging device, electrically connecting a mains to a rectifier of the AC charging device; applying voltage from the mains to the AC charging device, wherein a phase conductor and a second phase conductor are electrically connected to one another by a cross-connection line; precharging a smoothing capacitor through a precharge circuit deposed in a neutral conductor of the AC charging device; and closing the mains disconnection contactor once the smoothing capacitor is precharged as recited in independent Claim 14.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun J. Lin whose telephone number is (571) 272[Symbol font/0x2D]1899.  The examiner can normally be reached on Monday to Friday from 9:00am to 6:00pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SUN J LIN/Primary Patent Examiner, Art Unit 2851